DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 26-32 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 10441465B2 in view of Daly et al. (US 20070123761). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) is/are broader than the corresponding claim(s) in the reference application in at least one aspect and also recite additional features not claimed in the patent claims. 
The patent claims are silent regarding the first optical element being non-polarizing beam splitter. 
However, Daly discloses an apparatus for measuring an apparent depth of a section of an animal body using a confocal arrangement and a 50/50 beam splitter (Daly, abstract, paragraphs [0046], [0047], and [0042]). The beam splitter is arranged to permit 50% of the incident light beam to pass through the beam splitter. For light returning through the wavelength-spreading element 10, the beam splitter 46 is arranged to redirect 50% of the return light by 90 degrees towards the detector assembly 20 (para. [0047]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the patent claims, by configuring the first optical element to be non-polarizing beam splitter, because such a modification is the result of simple substitution of one known element for another producing a predictable result, the predictable result being attenuating the light energy level. 

Claim 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21 of U.S. Patent No. 10441463B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) is/are broader than the corresponding claim(s) in the reference application and thus the corresponding claim(s) is/are a species of the more generic instant claim(s). It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 8, 10, 11, 12, 13, 14, and 15 of U.S. Patent No. 10123696B2 in view of Daly et al. (US 20070123761). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) is/are broader than the corresponding claim(s) in the reference application in at least one aspect and also recite additional features not claimed in the patent claims. 
The patent claims are silent regarding the first optical element being non-polarizing beam splitter. 
However, Daly discloses an apparatus for measuring an apparent depth of a section of an animal body using a confocal arrangement and a 50/50 beam splitter (Daly, abstract, paragraphs [0046], [0047], and [0042]). The beam splitter is arranged to permit 50% of the incident light beam to pass through the beam splitter. For light returning through the wavelength-spreading element 10, the beam splitter 46 is arranged to redirect 50% of the return light by 90 degrees towards the detector assembly 20 (para. [0047]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the patent claims, by configuring the first optical element to be non-polarizing beam splitter, because such a modification is the result of simple substitution of one known element for another producing a predictable result, the predictable result being attenuating the light energy level. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hanebuchi et al. (US 2013/0338648) in view of Yonezawa (US 5825533), Daly et al. (US 20070123761), and Brownell (US 20100130966). 
Re Claims 26, 27, 28, 29, 30, and 32, Hanebuchi discloses an eye surgery system comprising: 
a light source for generating an electromagnetic beam (para. [0024], [0079], fig. 1, laser light source unit 110);  
an eye interface device configured to interface with an eye of a patient (para. [0024], [0042], eyeball fixing unit 160, which can be a suction ring, fig. 1); 
a scanning assembly (para. [0024], [0025], scanning unit 140 and beam expander unit 130, which are part of laser delivery 120 of laser irradiation unit 100) supporting the eye interface device (para. [0083], The operator places the cup of the eyeball fixing unit 160 on the cornea of the patient's eye E and fills liquid in the cup. The operator then arranges the laser irradiation unit 100, the observing/photographing unit 300, and the like above the eyeball fixing unit 160.) and operable to scan a focal point of the electromagnetic beam to different locations within the eye (para. [0025], scanning unit 140 moves the laser spot in the X and Y directions. The beam expander unit 130 moves a laser spot in the Z direction); 
an optical path configured to propagate the electromagnetic beam from the light source to the focal point and also configured to propagate a portion of the electromagnetic beam reflected from the focal point location back along the optical path (para. [0025], laser delivery 120 including beam expander unit 130, scanning unit 140 and objective lens 150 forms an optical path), the optical path comprising a non- polarizing first optical element (para. [0031], [0047]-[0049], hole mirror 201; para. [0029], an attenuator on an optical path of the laser light source unit 110 where the energy of the laser light is adjusted) that passes the electromagnetic beam in a direction from the light source to the scanner and that also diverts the reflected electromagnetic radiation to a sensor (para. [0031], [0032], a hole mirror 201 is a beam splitter for separating the optical axis L1 of the laser light and an optical axis L2 of the position detecting unit. Para. [0048], the hole mirror transmits the laser light emitted by the laser light source unit 110. The hole mirror 201 reflects the laser light reflected from the patient’s eye E in a direction along the optical axis L2; para. [0049]); 
a detection assembly which includes the sensor, configured to generate an intensity signal indicative of intensity of a portion of the electromagnetic beam reflected from the focal point location (para. [0020], a position detecting unit 200, para. [0046], [0047], [0048], a light receiving device 213 generates a light receiving signal in accordance with the intensity of the received laser light and transmits the signal to the control unit 70); and 
control electronics (para. [0077], control unit 70).  
Hanebuchi is silent regarding a bypass assembly configured to divert the radiation beam along a diversion optical path around the first optical element when the bypass assembly is inserted into the optical path, and control electronics configured to control the bypass assembly to insert the bypass assembly into the optical path and to move the bypass assembly out of the optical path, wherein the electromagnetic beam is configured to modify tissue of the eye when the electromagnetic beam is diverted along the diversion optical path.  
Yonezawa teaches a first reflective mirror (22), a second reflective mirror (23), and a third reflective mirror (24) that are movable by actuators (27, 28) as a bypass assembly that selectively switches between two optical paths to be in either a confocal arrangement or a non-confocal arrangement (Yonezawa, column 3, line 32 - 45, fig. 1 and 2). Yonezawa further teaches that reflective mirrors are moved to appropriate positions to direct the light to a particular optical path and an appropriate light source is selected and used depending on which modes of operation the microscope is in between confocal observation and non-confocal observation (Yonezawa, column 3 - 4). Yonezawa further discloses that bypass prisms may also be used in place of the reflective mirrors (col. 5, lines 14-22), wherein the electromagnetic beam is diverted by reversibly moving the bypass prism into the optical path, thereby diverting the electromagnetic beam along the diversion optical path (col. 3-4, specifically, col. 4, lines 49-56, the first reflective mirror operates as the light path diverting structure).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hanebuchi, by adding a bypass assembly configured to divert the radiation beam along a diversion optical path around the first optical element when the bypass assembly is inserted into the optical path, and control electronics configured to control the bypass assembly to insert the bypass assembly into the optical path and to move the bypass assembly out of the optical path, wherein the electromagnetic beam is configured to modify tissue of the eye when the electromagnetic beam is diverted along the diversion optical path, wherein the bypass assembly comprises a bypass prism, wherein the electromagnetic beam is diverted by reversibly moving the bypass prism into the optical path, thereby diverting the electromagnetic beam along the diversion optical path, as taught by Yonezawa, because such a modification is the result of combining prior art elements according to known methods to yield predictable results of exclusively switching between imaging mode and surgical mode. Thus, a person of ordinary skill would have appreciated including, in the laser surgical apparatus, the ability to choose different optical paths since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of combination were predictable. 
Hanebuchi discloses that the control unit 70 reduces the energy of the laser light source unit 110 in the control of the position detecting unit 200. The energy of laser light emitted from the laser irradiation unit 100 is switched between energy for surgery that causes a breakdown at a laser spot position and energy for position detection that does not cause a breakdown at a laser spot position (Hanebuchi, paragraph [0089], [0029]).
Hanebuchi discloses a non-polarizing first optical element, being a nonpolarizing beam splitter (para. [0031], hole mirror 201, [0032], hole mirror is a beam splitter), receives and outputs the electromagnetic beam in a direction from the light source to the scanner and that also diverts the reflected electromagnetic radiation to a sensor. Hanebuchi does not disclose expressly about the non-polarizing first optical element attenuating the electromagnetic beam in a direction from the light source to the scanner and diverting a portion of the reflected electromagnetic radiation to a sensor. Hanebuchi is also silent regarding the non-polarizing first optical element, being a nonpolarizing beam splitter that transmits less than 20% of the electromagnetic beam to the scanner. 
Applicant has disclosed in para. [0129] that a beam splitter with the claimed split ratio is used to attenuate the beam and optimize it for imaging. However, Applicant has not disclosed that the specific claimed split ratio provides an advantage over other methods of attenuating the beam. 
Daly discloses an apparatus for measuring an apparent depth of a section of an animal body using a confocal arrangement and a 50/50 beam splitter (Daly, abstract, paragraphs [0046], [0047], and [0042]). The beam splitter is arranged to permit 50% of the incident light beam to pass through the beam splitter. For light returning through the wavelength-spreading element 10, the beam splitter 46 is arranged to redirect 50% of the return light by 90 degrees towards the detector assembly 20 (para. [0047]).  
Brownell teaches a beam splitting device which divides the pulsed laser beam 103 into a first beam and a second beam. The first beam is a diagnostic beam having focused energies less than the photodisruption threshold of cornea and is used for corneal mapping to identify the different layers within the cornea. The second beam is a surgical beam having focused energies greater than the photodisruption threshold of the cornea (paragraphs [0042], [0043], [0044]). Therefore, Brownell teaches the use of a beam splitter to split the beam to produce a diagnostic beam having focused energies less than the photodisruption threshold of cornea and to use the beam for imaging.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hanebuchi as modified by Yonezawa, by configuring the non-polarizing first optical element to attenuate the electromagnetic beam in a direction from the light source to the scanner and divert a portion of the reflected electromagnetic radiation to a sensor, wherein the first optical element is a nonpolarizing beam-splitter that directs a portion of the reflected electromagnetic radiation to the sensor and wherein the beam splitter transmits 50% of the electromagnetic beam to the scanner, as taught by Daly and Brownell, for the purpose of reducing the energy below photodisruption threshold for imaging (Brownell, para. [0042]-[0044], Daly, para. [0046], [0047]). Additionally, it would have been obvious to one of ordinary skill in the art, to modify Hanebuchi with the beam splitter with the split ratio, because such a modification is the result of simple substitution of one known element for another producing a predictable result. One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with attenuation of the beam to yield energy that does not cause a breakdown at a laser spot position by the control of the energy of the laser light emitted from the laser irradiation unit or use of an attenuator, as taught by Hanebuchi, because it yields the same predictable result of attenuation of the beam to be used for imaging. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Hanebuchi’s control of light energy from the irradiation unit or use of an attenuator by replacing it with a beam splitter with a split ratio.
Additionally, since the energy level is the determining factor for causing breakdown at the laser spot position or imaging (Hanebuchi, para. [0089]), it would have been obvious to one of ordinary skill in the art, to modify Hanebuchi as modified by Yonezawa, Daly, and Brownell, by configuring the beam splitter to transmit less than 20% of the electromagnetic beam to the scanner, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 
Re Claim 31, Hanebuchi discloses that the beam-splitter is stationary (para. [0031], [0032], a hole mirror 201 is a beam splitter for separating the optical axis L1 of the laser light and an optical axis L2 of the position detecting unit, para. [0047]-[0049], hole mirror 201).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, December 14, 2022Examiner, Art Unit 3792